Mr. Justice Shepard
delivered the opinion of the Court:
This is the last case in the series argued and submitted with Allman v. The District of Columbia, ante, p. 8.
*34Petitioner owns part of lot 12, in square 551, city of Washington, and complains of an unlawful assessment thereon for a part of the cost of paving the alleys in said square. The square lies between Q and R and 1st and 3d streets, and lot 12 fronts on 3d street.
There are nine alleys in said square, each one running into one or two others at right angles. The one running south from R street is called Reeves’ Court. These alleys are of varying widths.
The return made by the District to the writ of certiorari shows the proceedings for the improvement as follows: On January 26, 1891, complaint was made of alleys in square 551. January 29, 1891, the superintendent of streets reported the alleys as unpaved and generally bad. February 12, 1891, the health officer reports no nuisance other than as a result of the absence of improvement. March 28, 1891, J. Burden complains of the condition of “ Reeves’ Court,” and offers, if there be no appropriation, to grade it at his own cost. April 24, 1891, the health officer reports that Reeves’ Court is in such condition as to create a nuisance, and that in the interest of the public health it should be paved. May 1, 1891, the Commissioners ordered that the “alley in square 551 be paved; January 15, 1892, the street superintendent reports as finished the work on alley in square 551 between Q and R and 1st and 3d streets n. w., and that one-half the cost amounted to $2)434.54.” A tracing of the work accompanied the report, which showed the number and the course and direction of the alleys. January 23, 1892, the assessment clerk submits to the Commissioners the assessment for the improvement as follows:
One-half cost, $2,434.54; total frontage, 2,332.82 linear feet; rate per front foot, $1.043604. Apportioned on 61 parcels of land. Quota of petitioner: lot 12, square 551, 98 feet frontage on improvement, $102.27. ' This assessment was approved January 26, 1892. February 12, 1892, notice of the assessment was left at the residence of petitioner.
It is unnecessary to discuss this case. For the reasons *35given in Allman v. The District, supra, and the special grounds stated in No. 205, Jones v. The District, ante, p. 26, we hold that the assessment complained of is void.

The cause must be remanded to the Supreme Court of the District of Columbia, with direction to enter a judgment granting the prayer and motion of the petitioner, in accordance with this opinion; and it is so ordered.